Exhibit AGREEMENT AND PLAN OF MERGER BY AND BETWEEN NEW WORLD BRANDS, INC., and QUALMAX, INC. Dated as of February 18, 2008 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of February 18, 2008 (this “Agreement”), is by and between New World Brands, Inc., a Delaware corporation (“the Company”), and Qualmax, Inc., a Delaware corporation (“Qualmax”). RECITALS The Company and Qualmax are parties to that certain Asset Purchase Agreement dated as of June22, 2006, as amended on August28, 2006 (the “Purchase Agreement”), pursuant to which, at a closing that took place on September 15, 2006, among other things, the Company acquired all of the assets of Qualmax in exchange for the assumption of Qualmax’s liabilities and the issuance to Qualmax of 100 shares of the Company’s Series A Convertible Preferred Stock, par value $0.01 per share, which shares of Preferred Stock were converted into 298,673,634 shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”) on April 24, 2007 upon the filing of a Certificate of Amendment to the Company’s certificate of incorporation with the Secretary of State of the State of Delaware. The board of directors of the Company and Qualmax have each determined that it is advisable and in their best interests, and in the best interests of their respective stockholders, and consistent with and in furtherance of their respective business strategies and goals, for Qualmax to merge with and into the Company upon the terms and subject to the conditions set forth herein (the “Merger”) and in accordance with the applicable provisions of the Delaware General Corporation Law (the “DGCL”), with the Company being the surviving corporation in the Merger. The Company and Qualmax intend, by approving resolutions authorizing this Agreement, to adopt this Agreement as a plan of reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended, and the regulations promulgated thereunder (the “Code”) and that the transactions contemplated by this Agreement be undertaken pursuant to such plan. Pursuant to the Merger, each issued and outstanding share of common stock, par value $0.001 per share, of Qualmax (the “Qualmax Stock”) immediately prior to the effective time of the Merger, shall be converted into the right to receive shares of Common Stock of the Company, upon the terms and subject to the conditions set forth herein. NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and agreements herein contained, and intending to be legally bound hereby, the Company and Qualmax hereby agree as follows: ARTICLE I DEFINITIONS SECTION 1.01.Defined Terms.For purposes of this Agreement, the following terms shall have the following meanings: “Adjusted Stock Right” is defined in Section 6.07(a). “Affiliates”, with respect to any Person, means a Person that directly or indirectly, through one or more intermediaries, controls, is controlled by, or is under common control with, the first mentioned Person.For the purpose of the definition of Affiliate, the term “control” (including the terms “controlling” and “controlled”) means the possession, direct or indirect, of the power to direct or cause the direction of the management or policies of a Person, whether through the ownership of voting securities, by contract or otherwise. “Agreement” is defined in the Preamble. “Certificate of Merger” is defined in Section “Certificates” is defined in Section 2.06(e). “Code” is defined in the Recitals. “Company” is defined in the Preamble. “Company Charter
